


Exhibit 10.45
March 1, 2005


Jennifer Pratt
974 Cobalt Drive
Tracy, CA 95377


Dear Jennifer,


Rackable Systems, Inc. (“Rackable” or the “Company”) is pleased to offer you the
position of Senior Director of Human Resources, reporting to the General Counsel
and VP Corporate Development. This letter sets forth the terms of this offer,
which we expect you to accept in writing on or before March 2, 2005 for a start
date of on or before March 15, 2005.


1.
Base Salary. Your annual base salary shall be $129,000. You will be paid 1/26 of
this amount every 2 weeks, or a total of $4,961.54 (gross) less payroll
deductions and all required withholding. You shall devote your best efforts and
your full business time, business judgment, business skill, knowledge and
attention to advancing the business and affairs of Rackable and its affiliates.



2.
MBO Bonus Program. You will be eligible for a quarterly bonus of up to $6,450
(gross) less payroll deductions and all required withholding. Actual bonus
amounts will be assessed based upon performance to predetermined written
objectives.



3.
Equity position. It will be recommended to the Board of Directors that you be
granted a stock option to purchase 25,000 shares of Common Stock under
Rackable's Employee Stock Option Plan. The strike price of these options will be
determined at the first board meeting after you start date. Your options will be
subject to a five year vesting schedule, with vesting to commence as of your
start date as an employee under this agreement. Your options shall only vest if
you have been continuously employed by Rackable from the Start Date listed below
through the applicable option vesting date (e.g., at the end of the first year
of employment or the applicable monthly period thereafter as set forth in the
next sentence). Under the vesting schedule, your option shares would vest at the
rate of 20% upon completion of the first year of employment, with an additional
1.6667% of such shares vesting for each full month of continuous employment
completed after the first anniversary. Your options, if approved, shall be
granted subject to all of the terms and conditions set forth in a Notice of
Grant prepared by Rackable and executed by you and a Stock Option Agreement. The
grant of such options shall be conditioned upon the execution of such Notice of
Grant.



4.
Severance. Upon the occurrence of both a) a Change of Control and b) anyone of
the following within 12 months after the Change of Control; termination without
cause, given a position of substantially lesser responsibility, or required to
relocate to a facility more than 50 miles from your home; you shall receive a
payment equal to three months of your then current base salary. A Change of
Control shall mean an exchange of more than 50% of Rackable's equity securities
in an acquisition.



5.
Title. In connection with your 2005 year end performance review, management will
consider changing your title to Vice President of Human Resources.



Rackable also offers a comprehensive benefits package, including medical, dental
and vision coverages, 401(k) Retirement savings plan, EAP, Life/LTD, paid
holidays, and thirteen days of PTO as specified by Rackable policy for all
employees.


Your employment with Rackable is for no specified term and is “at will,” and may
be terminated by you or Rackable at any time, with or without cause or advance
notice.


This letter, Rackable's agreement relating to proprietary rights between you and
Rackable to be provided by Rackable to you (the “Inventions Agreement”) and, if
approved by the Board of Directors, the Notice of Grant and Stock Option




--------------------------------------------------------------------------------




Agreement related to the grant described above set forth the terms of your
employment with Rackable and supersede any prior representations or agreements,
whether written or oral. It is a condition to this offer and your employment
that you execute the Inventions Agreement on or prior to your acceptance of this
offer letter. You also must comply with all Rackable policies and rules. As
required by law, this offer is subject to satisfactory proof of your right to
work in the United States.


You agree to treat with confidentiality the terms of this offer and to not
disclose or discuss or release any such terms to any person or entity (except
your attorney, accountant and other consultants) without the consent of the
Board of Directors of the Company. This letter may not be modified or amended,
except by a written agreement, signed by the Company and you.


Jennifer, we believe this position will provide you with an excellent
opportunity for professional growth, as well as offering you the excitement and
rewards of a dynamic and growing company. Rackable feels the single most
important factor in our success will be our people. We are confident that the
skills and background you bring to us will be instrumental to Rackable's
success.


Please keep a copy and return the signed original of this offer letter to Bill
Garvey by March 2, 2005. As we've discussed, we look forward to you joining our
team and starting on or before March 15, 2005.




Sincerely,


RACKABLE SYSTEMS, INC.








By: /s/ Todd Ford
Todd Ford
EVP Operations and CFO


I agree to and accept this offer of employment with RACKABLE SYSTEMS, INC.








/s/ Jennifer Pratt 3/1/05          3/15/05
Jennifer Pratt                Start Date






--------------------------------------------------------------------------------




RACKABLE SYSTEMS, INC.
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
In consideration of my employment by Rackable Systems, Inc., a Delaware
corporation (the "Company"), I hereby agree to the following with respect to my
use and development of information and technology of the Company, as more fully
set out below.
1.Proprietary Information.


(a)Confidential Restrictions. I agree to hold in strict confidence and in trust
for the sole benefit of the Company all Proprietary Information (as defined
below) that I may have access to during the course of my employment with the
Company and will not disclose any Proprietary Information, directly or
indirectly, to anyone outside of the Company, or use, copy, publish, summarize,
or remove from Company premises such information (or remove from the premises
any other property of the Company) except (i) during my employment to the extent
necessary to carry out my responsibilities as an employee of the Company or
(ii) after termination of my employment, as specifically authorized by the
President of the Company. I further understand that the publication of any
Proprietary Information through literature or speeches must be approved in
advance in writing by the President of the Company. "Proprietary Information"
shall mean all information and any idea in whatever form, tangible or
intangible, whether disclosed to or learned or developed by me, pertaining in
any manner to the business of the Company (or any affiliate of it that might be
formed) or to the Company's customers, suppliers, licensors and other commercial
partners unless: (i) the information is or becomes publicly known through lawful
means; (ii) the information was rightfully in my possession or part of my
general knowledge prior to my employment by the Company; or (iii) the
information is disclosed to me without confidential or proprietary restriction
by a third party who rightfully possesses the information (without confidential
or proprietary restriction) and did not learn of it, directly or indirectly,
from the Company.


(b)Third Party Information. I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree that I owe the Company and such third parties, during the term
of my employment and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm, or corporation (except as necessary in carrying out my work
for the Company consistent with the Company's agreement with such third party)
or to use it for the benefit of anyone other than for the Company or such third
party (consistent with the Company's agreement with such third party) without
the express written authorization of the President of the Company.


(c)Interference with Business. I hereby acknowledge that pursuit of the
activities forbidden by this Section 1(c) would necessarily involve the use or
disclosure of Proprietary Information in breach of Section 1, but that proof of
such breach would be extremely difficult. To forestall such disclosure, use, and
breach, I agree that for the term of this Agreement and for a period of one
(1) year after termination of my employment with the Company, I shall not, for
myself or any third party, directly or indirectly (i) divert or attempt to
divert from the Company (or any affiliate of it that might be formed) any
business of any kind in which it is engaged, including, without limitation, the
solicitation of or interference with any of its suppliers or customers;
(ii) employ, solicit for employment, or recommend for employment any person
employed by the Company (or by any affiliate of it that might be formed) during
the period of such person's employment and for a period of one (1) year
thereafter; or (iii) engage in any business activity that is or may be
competitive with the Company (or any affiliate of it that might be formed). I
understand that none of my activities will be prohibited under this Section 1(c)
if I can prove that the action was taken without the use in any way of
Proprietary Information.


2.Inventions.


(a)Defined; Statutory Notice. I understand that during the term of my
employment, there are certain restrictions on my development of technology,
ideas, and inventions, referred to in this Agreement as "Invention Ideas." The
term Invention Ideas means any and all ideas, processes, trademarks, service
marks, inventions, technology, computer programs, original works of authorship,
designs, formulas, discoveries, patents, copyrights, and all improvements,
rights, and claims related to the foregoing that are conceived, developed, or
reduced to practice by me alone or with others except to the extent that
California Labor Code Section 2870 lawfully prohibits the assignment of rights
in such ideas, processes, inventions, etc. I understand that Section 2870(a)
provides:
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for




--------------------------------------------------------------------------------




those inventions that either:


(1)Relate at the time of conception or reduction to practice of the invention to
the employer's business, or actual or demonstrably anticipated research or
development of the employer.


(2)Result from any work performed by the employee for the employer.


(b)Records of Invention Ideas. I agree to maintain adequate and current written
records on the development of all Invention Ideas and to disclose promptly to
the Company all Invention Ideas and relevant records, which records will remain
the sole property of the Company. I further agree that all information and
records pertaining to any idea, process, trademark, service mark, invention,
technology, computer program, original work of authorship, design, formula,
discovery, patent, or copyright that I do not believe to be an Invention Idea,
but is conceived, developed, or reduced to practice by me (alone or with others)
during my period of employment or during the one-year period following
termination of my employment, shall be promptly disclosed to the Company (such
disclosure to be received in confidence). The Company shall examine such
information to determine if in fact the idea, process, or invention, etc., is an
Invention Idea subject to this Agreement.


(c)Assignment. I agree to assign to the Company, without further consideration,
my entire right, title, and interest (throughout the United States and in all
foreign countries), free and clear of all liens and encumbrances, in and to each
Invention Idea, which shall be the sole property of the Company, whether or not
patentable. In the event any Invention Idea shall be deemed by the Company to be
patentable or otherwise registrable, I will assist the Company (at its expense)
in obtaining letters patent or other applicable registrations thereon and I will
execute all documents and do all other things (including testifying at the
Company's expense) necessary or proper to obtain letters patent or other
applicable registrations thereon and to vest the Company with full title
thereto. Should the Company be unable to secure my signature on any document
necessary to apply for, prosecute, obtain, or enforce any patent, copyright, or
other right or protection relating to any Invention Idea, whether due to my
mental or physical incapacity or any other cause, I hereby irrevocably designate
and appoint the Company and each of its duly authorized officers and agents as
my agent and attorney-in-fact, to act for and in my behalf and stead, to execute
and file any such document, and to do all other lawfully permitted acts to
further the prosecution, issuance, and enforcement of patents, copyrights, or
other rights or protections with the same force and effect as if executed and
delivered by me.


(d)Exclusions. Except as disclosed in Exhibit A, there are no ideas, processes,
trademarks, service marks, inventions, technology, computer programs, original
works of authorship, designs, formulas, discoveries, patents, copyrights, or
improvements to the foregoing that I wish to exclude from the operation of this
Agreement.


(e)Post-Termination Period. I acknowledge that because of the difficulty of
establishing when any idea, process, invention, etc., is first conceived or
developed by me, or whether it results from access to Proprietary Information or
the Company's equipment, facilities and data, I agree that any idea, process,
trademark, service mark, invention, technology, computer program, original work
of authorship, design, formula, discovery, patent, copyright, or any
improvement, rights, or claims related to the foregoing shall be presumed to be
an Invention Idea if it is conceived, developed, used, sold, exploited, or
reduced to practice by me or with my aid within one (1) year after my
termination of employment with the Company. I can rebut the above presumption if
I prove that the invention, idea, process, etc., is not an Invention Idea as
defined in paragraph 2(a). I hereby acknowledge that pursuit of the activities
forbidden by this Section 1(e) would necessarily involve the use or disclosure
of Proprietary Information in breach of Section 1, but that proof of such breach
would be extremely difficult. To forestall such disclosure, use, and breach, I
agree that for the term of this Agreement and for a period of two (2) years
after termination of my employment with the Company, I shall not, for myself or
any third party, directly or indirectly (i) divert or attempt to divert from the
Company (or any affiliate of it that might be formed) any business of any kind
in which it is engaged, including, without limitation, the solicitation of or
interference with any of its suppliers or customers; (ii) employ, solicit for
employment, or recommend for employment any person employed by the Company (or
by any affiliate of it that might be formed) during the period of such person's
employment and for a period of one (1) year thereafter; or (iii) engage in any
business activity that is or may be competitive with the Company (or any
affiliate of it that might be formed). I understand that none of my activities
will be prohibited under this Section 1(e) if I can prove that the action was
taken without the use in any way of Proprietary Information.


I understand that nothing in this Agreement is intended to expand the scope of
protection provided me by Sections 2870 through 2872 of the California Labor
Code.


3.Former or Conflicting Obligations. During my employment with the Company, I
will not disclose to the Company, or use, or induce the Company to use, any
proprietary information or trade secrets of others. I represent that my
performance of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company. I certify that I have no outstanding
agreement or obligation that




--------------------------------------------------------------------------------




is in conflict with any of the provisions of this Agreement, or that would
preclude me from complying with the provisions hereof. I further certify that
during the term of my employment with the Company, I will not engage in any
other employment, occupation, consulting or other business activity directly
related to the business in which the Company is now involved or becomes involved
during the term of such employment.


4.Government Contracts. I understand that the Company has or may enter into
contracts with the government under which certain intellectual property rights
will be required to be protected, assigned, licensed, or otherwise transferred
and I hereby agree to execute such other documents and agreements as are
necessary to enable the Company to meet its obligations under any such
government contracts.


5.Termination. I hereby acknowledge and agree that all personal property,
including, without limitation, all books, manuals, records, models, drawings,
reports, notes, contracts, lists, blueprints, and other documents or materials
or copies thereof, Proprietary Information, and equipment furnished to or
prepared by me in the course of or incident to my employment, belong to the
Company and will be promptly returned to the Company upon termination of my
employment with the Company. Following my termination, I will not retain any
written or other tangible material containing any Proprietary Information or
information pertaining to any Invention Idea. I understand that my obligations
contained herein will survive the termination of my employment. In the event of
termination of my employment, I agree to sign and deliver to the Company a
Termination Certificate in the form attached hereto as Exhibit B.


6.Miscellaneous Provisions.


(a)    Assignment. I agree that the Company may assign to another person or
entity any of its rights under this Agreement, including, without limitation,
any successor in interest to the Company or its business operations. This
Agreement shall be binding upon me and my heirs, executors, administrators, and
successors, and shall inure to the benefit of the Company's successors and
assigns.


(b)    Governing Law; Severability. The validity, interpretation,
enforceability, and performance of this Agreement shall be governed by and
construed in accordance with the laws of the State of California. If any
provision of this Agreement, or application thereof to any person, place, or
circumstance, shall be held by a court of competent jurisdiction to be invalid,
unenforceable, or void, the remainder of this Agreement and such provisions as
applied to other persons, places, and circumstances shall remain in full force
and effect.


(c)    Entire Agreement. The terms of this Agreement are the final expression of
my agreement with respect to the subject matter hereof and may not be
contradicted by evidence of any prior or contemporaneous agreement. This
Agreement shall constitute the complete and exclusive statement of its terms and
no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding involving this Agreement.


(d)    Application of this Agreement. I hereby agree that my obligations set
forth in Sections 1 and Section 2 hereof and the definitions of Proprietary
Information and Invention Ideas contained therein shall be equally applicable to
Proprietary Information and Invention Ideas relating to any work performed by me
for the Company prior to the execution of this Agreement.




Date: 3/14/05                             
/s/ Jennifer Pratt
Signature


Jennifer Pratt
Printed Name
    




--------------------------------------------------------------------------------




EXHIBIT A




Employee's Prior Inventions






Except as set forth below, there are no ideas, processes, trademarks, service
marks, inventions, technology, computer programs, original works of authorship,
designs, formulas, discoveries, patents, copyrights, or any claims, rights, or
improvements to the foregoing that I wish to exclude from the operation of this
Agreement:
















--------------------------------------------------------------------------------




EXHIBIT B


TERMINATION CERTIFICATE CONCERNING
PROPRIETARY INFORMATION AND INVENTIONS
This is to certify that I have returned all personal property of the Company,
including, without limitation, all books, manuals, records, models, drawings,
reports, notes, contracts, lists, blueprints, and other documents and materials,
Proprietary Information, and equipment furnished to or prepared by me in the
course of or incident to my employment with the Company, and that I did not make
or distribute any copies of the foregoing.
I further certify that I have reviewed the Employee Proprietary Information and
Inventions Agreement signed by me and that I have complied with and will
continue to comply with all of its terms, including, without limitation, (i) the
reporting of any invention, process, or idea, etc. conceived or developed by me
and covered by the Agreement and (ii) the preservation as confidential of all
Proprietary Information pertaining to the Company. This certificate in no way
limits my responsibilities or the Company's rights under the Agreement.
On termination of my employment with the Company, I will be employed by [name of
new employer] ________________________________________________ [in the ________
division] and I will be working in connection with the following projects:
[generally describe the projects]


        
            
            
                                                                                                                                                                                                
                                                                                                                                                                                                
            
Dated:     

                                        
Signature



Printed Name




